EXHIBIT 32.1 CERTIFICATION OF PRINCIPALEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Zhong Sen International Tea Company for the period endedNovember 30, 2012, I,Li Wang, Chief Executive Officer of Zhong Sen International Tea Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for the period endedNovember 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedNovember 30, 2012, fairly represents in all material respects, the financial condition and results of operations of Zhong Sen International Tea Company. Date: January 14, 2013 By: /s/ Li Wang Li Wang Chief Executive Officer (Duly Authorized Officer and Principal Executive Officer)
